Hawes, Justice.
This is a child custody case which originated in the form of a habeas corpus proceeding before the Ordinary of Berrien County as provided for *643in Code § 50-103. From an adverse decision before the court of ordinary, appellant filed a direct appeal to this court. This is not provided for in the Constitution of this State. For jurisdiction of the Supreme Court, see Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). No jurisdiction appearing in the Constitution for a direct appeal from a court of ordinary in habeas corpus cases to this court, it follows that this appeal must be dismissed.
Argued May 15, 1973
Decided May 24, 1973.
William Waugh Turner, III, for appellants.
Jack Knight, for appellees.

Appeal dismissed.


All the Justices concur.